CAMPBELL, District Judge.
This matter comes'before the court on a, motion to confirm the report of Charles A. Tipling, Esq., special commissioner, dated January 16, 1925, to .appoint appraisers of the chattels to be sold herein and to sell in pursuance of the_ rules of this court.
The questions presented have been thoroughly discussed in the briefs of the respective parties, and the law of Connecticut has by stipulation been formally made a part cf the record.
The findings'of the special commissioner are sustained by the evidence, and his conclusions are in harmony with the law.
The motion is therefore granted, and the report of the special commissioner is confirmed.

/